Exhibit Subsidiaries of the Registrant RCC Real Estate, Inc., a Delaware corporation Resource Real Estate Funding 2007-1 CDO Investor, LLC, a Delaware limited liability company Resource Real Estate Funding CDO 2007-1 Ltd. , a Cayman Island company Resource Real Estate Funding CDO 2007-1, LLC, a Delaware limited liability company Resource Real Estate Funding 2006-1 CDO Investor, LLC, a Delaware limited liability company Resource Real Estate Funding CDO 2006-1 Ltd. , a Cayman Island company Resource Real Estate Funding CDO 2006-1, LLC, a Delaware limited liability company RCC Real Estate SPE, LLC, a Delaware limited liability company RCC Real Estate SPE 2, LLC, a Delaware limited liability company RCC Real Estate SPE 3, LLC, a Delaware limited liability company RCC Real Estate Trophy Properties XV, LLC, a Delaware limited liability company Resource TRS, Inc., a Delaware corporation RCC Commercial, Inc., a Delaware corporation Apidos Cinco CDO, Ltd (“TRS”), a Cayman Island company Apidos CDO I, Ltd. (“TRS”) a Cayman Island company Apidos CDO III, Ltd., (“TRS”) a Cayman Island company RCC Real Estate Acquisitions SPE, LLC, a Delaware limited liability company Resource Capital Trust I RCC Trust II
